DETAILED ACTION
Status of Application
Receipt of the amendments to the claims and applicant arguments/remarks, filed on 02/28/2022 (after advisory action filed on 02/18/2022), is acknowledged.  
Claims 1, 9-13, 17-19, 22-24 are pending in this action.  Claims 6, 15-16, 20-21 have been cancelled.  Claims 2-5, 7-8, 14-16, 20-21 have been cancelled previously.  Claims 11, 17-19, 24 have been amended.  Claims 1, 9-13, 17-19, 22-24 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application claims benefit of provisional U.S. Application No. 62/613,949, filed January 5, 2018. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art teaches a large variety of pharmaceutical products that can be used for treatment inflammatory conditions and include sodium bicarbonate and ammonium.  The prior art does not teach or suggest the claimed invention as a method of treating inflammatory conditions by orally administering to a subject in need thereof a solution consisting of sodium bicarbonate, ammonium, and water as instantly claimed for treating inflammatory conditions, wherein said treatment provides selective stomach alkalization without systemic alkalization.

Conclusion
Claims 1, 9-13, 17-19, 22-24 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615